DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 have been presented for examination.
Claims 1-19 are rejected.

Response to Arguments
Applicant's arguments/amendments filed 02/21/2021 have been fully considered. The rejection of claim 9 under 35 U.S.C. 112(b) is withdrawn in view of the amendment to the claim.
Applicant’s arguments/amendments regarding the rejection of the claims under 35 U.S.C. 103 have been full considered but are not persuasive. Applicant argues on pg. 6 paragraph 3 that “Hannigan at paragraph 43 relates to controlling the choke, only, not comparing as recited in the independent claim. Abbassian relates to planning, not controlling.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the comparing and controlling of Hannigan with the planning of Abbassian.
Applicant further argues on pg. 6 paragraph 3 that the rationale to combine the references “to monitor fluid displacement, densities, pressure, and pump plans in real-time, and compare the real-time data to a cementing plan” is not supported by Abbassian. Examiner respectfully In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to modify the to modify the cementing operation method disclosed by Hannegan with the cement job planning disclosed by Abbassian in order to monitor fluid displacement, densities, pressure, and pump plans in real-time, and compare the real-time data to a cementing plan.
The rejection under 35 U.S.C. 103 is maintained.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being obvious over Hannegan et al. (US-20130118752-A1), hereinafter Hannegan, in view of Abbassian et al. (US-20140299377-A1), hereinafter Abbassian.
Regarding claim 1, Hannegan teaches A method for performing an integrated cementing operation at a wellsite, the wellsite having a wellbore extending into a subterranean formation ([0023] “FIG. 1 illustrates a terrestrial drilling system 1 in a casing cementing mode, according to one embodiment of the present invention. The drilling system 1 may include a drilling rig 1r, a fluid handling system 1f, and a pressure control assembly (PCA) 1p. The drilling rig 1r may include a derrick 2 having a rig floor 4 at its lower end having an opening 6 through which a casing adapter 7 extends downwardly into the PCA 1p. The PCA 1p may be connected to a wellhead 21. The wellhead 21 may be mounted on an outer casing string 101 which has been deployed into a wellbore 100 drilled from a surface 104s of the earth and cemented 102 into the wellbore.”), the method comprising:
measuring real-time pumping parameters of the drilling fluid and the cement pumped into the wellbore according to the pumping sequences ([0031] “The returns 34r and cement 34c flow meters may each be a mass flow meter, such as a Coriolis flow meter, and may each be in data communication with the PLC 25. The cement flow meter 35c may be connected between the cement pump 30c and the cementing manifold 18 and may be operable to monitor a flow rate of the cement pump. The returns flow meter 34r may be connected between the choke 23 and the shale shaker 33 and may be operable to monitor a flow rate of return fluid.” And [0041] “FIG. 3A illustrates operation of the PLC 25 during the casing cementing operation. FIG. 3B illustrates monitoring of the cementing operation. FIG. 3C illustrates detection of formation influx during cementing. FIG. 3D illustrates detection of cement loss during cementing”); 
during the measuring, simulating real-time pumping parameters for each of the pumping sequences based on the measured real-time pumping parameters ([0043] “During the cementing operation, the PLC 25 may execute a real time simulation of the cementing operation in order to predict the actual BHP from measured data, such as manifold pressure from sensor 35c, cement pump flow rate from flow meter 34c, wellhead pressure from sensor 35r, and returns flow rate from the flow meter 34r.”); and
comparing the real-time simulated pumping parameters with the pre-operation simulated pumping parameters ([0043] “The PLC may then compare the predicted BHP to the target BHP and adjust the choke accordingly.”).
Hannegan does not appear to explicitly disclose simulating a cementing operation for the wellsite, the simulated cementing operation comprising pumping sequences for selectively pumping drilling fluid and cement into the wellbore according to pre-operation simulated pumping parameters.
However, Abbassian teaches simulating a cementing operation for the wellsite, the simulated cementing operation comprising pumping sequences for selectively pumping drilling A "well plan" specifies a number of parameters for drilling a well, and is developed, in part, based on a geological model. A geological model of various sub-surface formations is generated by a geologist from a variety of sources, including seismic studies, data from wells drilled in the area, core samples, and the like.” And [0027] “In a further embodiment, the system comprises a Cementing Console used to manage and monitor cement jobs within the wellbore. It may comprise a configuration screen and at least four widgets (e.g., Frequency Analysis, Plan Tracking, Pumping Stage, and 2D Wellbore Schematic), which allow the user to monitor fluid displacement, densities, pressure, and pump plans in real-time, and compare the real-time data to a cementing plan.” And [0182] “A new Cementing Console configuration can be created in the manner described above for smart agent configuration. In one exemplary embodiment, the user creates the new configuration by right clicking on the "Cementing Console" node in the system map, and selecting "Add" 390, as shown in FIG. 31. This brings up the wellbore selector dialog window, as seen in FIG. 32, where the user selects the wellbore in which the cement job is to be performed.” And [00186] “Clicking the "Create New Cement Plan" button 420 enables the user to create and configure the cement plan, and also configure the cementing smart agent. The cement plan is configured in the "cement component" section 422 of the configuration screen, as seen in FIG. 36.” And [0195] “Once the user has configured all stages of the cementing job, the validate button is used to check all of the entries to ensure validity.” And [0201] “The Plan Tracking Widget allows the user to compare real-time data curves against planned curves.”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cementing operation method disclosed by Hannegan with the cement job planning disclosed by Abbassian.
 One of ordinary skill in the art would have been motivated to make this modification in order to monitor fluid displacement, densities, pressure, and pump plans in real-time, and compare the real-time data to a cementing plan (Abbassian [0027]).

Regarding claim 2, the references teach the method of claim 1. Hannegan does not appear to explicitly teach designing the cementing operation according to the pre-operation simulated pumping parameters, the cementing operation comprising at least one of installing casing, pumping cement, pumping drilling fluid, and combinations thereof.
However, Abbassian further teaches designing the cementing operation according to the pre-operation simulated pumping parameters, the cementing operation comprising at least one of installing casing (Abbassian [0016] “The system is in communication with and receives input from various sensors. In general, the system collects real-time sensor data sampled during operations at the well site, which may include drilling operations, running casing or tubular goods, completion operations, or the like.”  [0162] “The GUI display for an embodiment of a Casing Running Console is shown in FIG. 10. The Casing Running Console is used to monitor the running and installation of casing and tubular goods in a wellbore. In the embodiment shown, the Casing Running Console comprises two agents (Hookload Signature Agent, and Zone Agent), and at least four widgets (Trip Schedule, Drag Chart, Hookload Signature, and Zone). The smart agents receive and pass information to these programs.”), pumping cement ([0181] “FIG. 30 shows an example of a Cementing Console configuration screen, which is the main entry point for a cement job. Cement jobs can be configured and planned using this screen”), pumping drilling fluid, and combinations thereof ([0199] “The Frequency Analysis Widget allows the user to do a frequency distribution of data in real-time by monitoring the density of the various fluids that are pumped during the cement job, and measuring those densities against planned densities 468.”). 

Regarding claim 3, the references teach the method of claim 2. Hannegan further teaches pumping the drilling fluid and the cement into the wellbore according to the cementing operation ([0031] “The returns 34r and cement 34c flow meters may each be a mass flow meter, such as a Coriolis flow meter, and may each be in data communication with the PLC 25. The cement flow meter 35c may be connected between the cement pump 30c and the cementing manifold 18 and may be operable to monitor a flow rate of the cement pump. The returns flow meter 34r may be connected between the choke 23 and the shale shaker 33 and may be operable to monitor a flow rate of return fluid.” And [0041] “FIG. 3A illustrates operation of the PLC 25 during the casing cementing operation. FIG. 3B illustrates monitoring of the cementing operation. FIG. 3C illustrates detection of formation influx during cementing. FIG. 3D illustrates detection of cement loss during cementing.” Also see Fig.2A-2G and [0037]).

Regarding claim 4, the references teach the method of claim 1. Hannegan further teaches adjusting the pumping in real-time based on the comparing ([0042] “The PLC 25 may be programmed to operate the choke 23 so that a target bottomhole pressure (BHP) is maintained in the annulus 110 during the cementing operation.” And [0043] “The PLC may then compare the predicted BHP to the target BHP and adjust the choke accordingly.”).

Regarding claim 5, the references teach the method of claim 1. Hannegan further teaches displaying the comparing in real-time ([0076] “The PLC 25 may compare each parameter to a known benchmark for evaluating the integrity of the cured cement bond. Additionally, the PLC 25 may plot the parameters against cure time and graphically display the parameters for manual evaluation. The PLC 25 may superimpose plots for a particular parameter at the various depths of the sensors 161a-f with the benchmark” And [0138] “The PLC 25 may then monitor the curing of the cement 130c and/or display the data for an operator to do so.”).
Abbassian also teaches displaying the comparing in real-time (Fig. 43 and [0199] “FIG. 43 shows an example of a visual display provided by the Frequency Analysis Widget. The Frequency Analysis Widget allows the user to do a frequency distribution of data in real-time by monitoring the density of the various fluids that are pumped during the cement job, and measuring those densities against planned densities 468. Several relevant statistics 470 can be calculated and displayed, as shown.” And [0201] “The Plan Tracking Widget allows the user to compare real-time data curves against planned curves.”)

Regarding claim 6, the references teach the method of claim 1. Hannegan further teaches defining cementing limits comprising fracturing and fluid invasion limits for each of the pumping sequences of the wellbore ([0042] “The PLC 25 may be programmed to operate the choke 23 so that a target bottomhole pressure (BHP) is maintained in the annulus 110 during the cementing operation. The target BHP may be selected to be within a window defined as greater than or equal to a minimum threshold pressure, such as pore pressure, of the lower formation 104b and less than or equal to a maximum threshold pressure, such as fracture pressure, of the lower formation, such as an average of the pore and fracture BHPs. Alternatively, the minimum threshold may be stability pressure and/or the maximum threshold may be leakoff pressure. Alternatively, threshold pressure gradients may be used instead of pressures and the gradients may be at other depths along the lower formation 104b besides total depth, such as the depth of the maximum pore gradient and the depth of the minimum fracture gradient.”).
Abbassian also teaches defining cementing limits (Fig 27A-B and [0029] “The Zone Widget used in conjunction with several of the consoles is a performance metric program designed to display the current status of the selected parameters based on pre-established threshold values, which may be user defined.”).

Regarding claim 7, the references teach the method of claim 1. Hannegan further teaches wherein the measured real-time pumping parameters, the preoperation simulated pumping parameters, and the real-time simulated pumping parameters each comprise at least one of pressure, flow rate, and density ([0043] “During the cementing operation, the PLC 25 may execute a real time simulation of the cementing operation in order to predict the actual BHP from measured data, such as manifold pressure from sensor 35c, cement pump flow rate from flow meter 34c, wellhead pressure from sensor 35r, and returns flow rate from the flow meter 34r.”).

Regarding claim 8, the references teach the method of claim 1. Hannegan further teaches further comprising passing the measured real-time pumping parameters from sensors to a cementing component via a communication link and performing the simulating with the cementing component ([0030] “Each pressure sensor 35a,m,c,r may be in data communication with the PLC 25.” And [0043] “During the cementing operation, the PLC 25 may execute a real time simulation of the cementing operation in order to predict the actual BHP from measured data, such as manifold pressure from sensor 35c, cement pump flow rate from flow meter 34c, wellhead pressure from sensor 35r, and returns flow rate from the flow meter 34r.”).

Regarding claim 9, the references teach the method of claim 1. Hannegan further teaches wherein the comparing further comprises comparing the real-time simulated pumping parameters with cementing limits, the measured real-time pumping parameters, and combinations thereof ([0042] “The PLC 25 may be programmed to operate the choke 23 so that a target bottomhole pressure (BHP) is maintained in the annulus 110 during the cementing operation. The target BHP may be selected to be within a window defined as greater than or equal to a minimum threshold pressure, such as pore pressure, of the lower formation 104b and less than or equal to a maximum threshold pressure, such as fracture pressure, of the lower formation, such as an average of the pore and fracture BHPs. Alternatively, the minimum threshold may be stability pressure and/or the maximum threshold may be leakoff pressure. Alternatively, threshold pressure gradients may be used instead of pressures and the gradients may be at other depths along the lower formation 104b besides total depth, such as the depth of the maximum pore gradient and the depth of the minimum fracture gradient.” And [0043] “During the cementing operation, the PLC 25 may execute a real time simulation of the cementing operation in order to predict the actual BHP from measured data, such as manifold pressure from sensor 35c, cement pump flow rate from flow meter 34c, wellhead pressure from sensor 35r, and returns flow rate from the flow meter 34r.”).

Regarding claim 10, the references teach the method of claim 1. Hannegan further teaches , wherein the pumping parameters comprise at least one of volume of the drilling fluid and the cement pumped into the wellbore, volume of the drilling fluid and the cement pumped out of the wellbore, and fluid losses in the wellbore ([0031] “The PLC 25 may receive a density measurement of indicator fluid 130i (FIG. 3E) from an indicator fluid blender (not shown) to determine a mass flow rate of the indicator fluid from the volumetric measurement of the supply flow meter 34d.” And [0041] “FIG. 3D illustrates detection of cement loss during cementing” And [0046] “The PLC 25 may use the mass balance to monitor for formation fluid 130f entering the annulus 110 (FIG. 3C) or cement slurry 130c (or return fluid) entering the formation 104b (FIG. 3D). Upon detection of either event, the PLC 25 may take remedial action, such as tightening the choke 23 in response to detection of formation fluid 130f entering the annulus 110 and relaxing the choke in response to cement 130c entering the formation 104b.”).

Regarding claim 11, Hannegan teaches a method for performing an integrated cementing operation at a wellsite, the wellsite having a wellbore extending into a subterranean formation, the method comprising ([0023] “FIG. 1 illustrates a terrestrial drilling system 1 in a casing cementing mode, according to one embodiment of the present invention. The drilling system 1 may include a drilling rig 1r, a fluid handling system 1f, and a pressure control assembly (PCA) 1p. The drilling rig 1r may include a derrick 2 having a rig floor 4 at its lower end having an opening 6 through which a casing adapter 7 extends downwardly into the PCA 1p. The PCA 1p may be connected to a wellhead 21. The wellhead 21 may be mounted on an outer casing string 101 which has been deployed into a wellbore 100 drilled from a surface 104s of the earth and cemented 102 into the wellbore.”), the method comprising:
measuring real-time pumping parameters of the drilling fluid and the cement pumped into the wellbore according to the plurality of pumping sequences ([0031] “The returns 34r and cement 34c flow meters may each be a mass flow meter, such as a Coriolis flow meter, and may each be in data communication with the PLC 25. The cement flow meter 35c may be connected between the cement pump 30c and the cementing manifold 18 and may be operable to monitor a flow rate of the cement pump. The returns flow meter 34r may be connected between the choke 23 and the shale shaker 33 and may be operable to monitor a flow rate of return fluid.” And [0041] “FIG. 3A illustrates operation of the PLC 25 during the casing cementing operation. FIG. 3B illustrates monitoring of the cementing operation. FIG. 3C illustrates detection of formation influx during cementing. FIG. 3D illustrates detection of cement loss during cementing”); 
During the cementing operation, the PLC 25 may execute a real time simulation of the cementing operation in order to predict the actual BHP from measured data, such as manifold pressure from sensor 35c, cement pump flow rate from flow meter 34c, wellhead pressure from sensor 35r, and returns flow rate from the flow meter 34r.”); and
displaying the real-time simulated pumping parameters with the simulated pre-operation pumping parameters and the cementing limits ([0042] “The PLC 25 may be programmed to operate the choke 23 so that a target bottomhole pressure (BHP) is maintained in the annulus 110 during the cementing operation. The target BHP may be selected to be within a window defined as greater than or equal to a minimum threshold pressure, such as pore pressure, of the lower formation 104b and less than or equal to a maximum threshold pressure, such as fracture pressure, of the lower formation, such as an average of the pore and fracture BHPs. Alternatively, the minimum threshold may be stability pressure and/or the maximum threshold may be leakoff pressure. Alternatively, threshold pressure gradients may be used instead of pressures and the gradients may be at other depths along the lower formation 104b besides total depth, such as the depth of the maximum pore gradient and the depth of the minimum fracture gradient.” And [0076] “The PLC 25 may compare each parameter to a known benchmark for evaluating the integrity of the cured cement bond. Additionally, the PLC 25 may plot the parameters against cure time and graphically display the parameters for manual evaluation. The PLC 25 may superimpose plots for a particular parameter at the various depths of the sensors 161a-f with the benchmark” And [0138] “The PLC 25 may then monitor the curing of the cement 130c and/or display the data for an operator to do so.”); and
adjusting the cementing operation in real-time based on the displaying ([0042] “The PLC 25 may be programmed to operate the choke 23 so that a target bottomhole pressure (BHP) is maintained in the annulus 110 during the cementing operation.” And [0043] “The PLC may then compare the predicted BHP to the target BHP and adjust the choke accordingly.”).
Hannegan does not appear to explicitly disclose designing a cementing operation for the wellsite by simulating pre-operation pumping parameters comprising cementing limits and pumping rates for a plurality of pumping sequences; performing the designed cementing operation at the wellsite using the simulated preoperation pumping parameters.
However, Abbassian teaches designing a cementing operation for the wellsite by simulating pre-operation pumping parameters comprising cementing limits and pumping rates for a plurality of pumping sequences; performing the designed cementing operation at the wellsite using the simulated preoperation pumping parameters ([0005] “A "well plan" specifies a number of parameters for drilling a well, and is developed, in part, based on a geological model. A geological model of various sub-surface formations is generated by a geologist from a variety of sources, including seismic studies, data from wells drilled in the area, core samples, and the like.” And [0027] “In a further embodiment, the system comprises a Cementing Console used to manage and monitor cement jobs within the wellbore. It may comprise a configuration screen and at least four widgets (e.g., Frequency Analysis, Plan Tracking, Pumping Stage, and 2D Wellbore Schematic), which allow the user to monitor fluid displacement, densities, pressure, and pump plans in real-time, and compare the real-time data to a cementing plan.” And [0182] “A new Cementing Console configuration can be created in the manner described above for smart agent configuration. In one exemplary embodiment, the user creates the new configuration by right clicking on the "Cementing Console" node in the system map, and selecting "Add" 390, as shown in FIG. 31. This brings up the wellbore selector dialog window, as seen in FIG. 32, where the user selects the wellbore in which the cement job is to be performed.” And [00186] “Clicking the "Create New Cement Plan" button 420 enables the user to create and configure the cement plan, and also configure the cementing smart agent. The cement plan is configured in the "cement component" section 422 of the configuration screen, as seen in FIG. 36.” And [0195] “Once the user has configured all stages of the cementing job, the validate button is used to check all of the entries to ensure validity.” And [0201] “The Plan Tracking Widget allows the user to compare real-time data curves against planned curves.”). Abbassian also teaches defining and displaying cementing limits (Fig 27A-B and [0029] “The Zone Widget used in conjunction with several of the consoles is a performance metric program designed to display the current status of the selected parameters based on pre-established threshold values, which may be user defined.”).
Hannegan and Abbassian are analogous art because they are from the same field of endeavor of managing wellsite operations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cementing operation method disclosed by Hannegan with the cement job planning disclosed by Abbassian.


Regarding claim 12, the references teach the method of claim 11. Hannegan further teaches measuring the real-time pumping parameters of the drilling fluid and the cement pumped out of the wellbore and generating fluid losses based on the measured real-time pumping parameters of the drilling fluid and the cement pumped into and out of the wellbore ([0031] “The PLC 25 may receive a density measurement of indicator fluid 130i (FIG. 3E) from an indicator fluid blender (not shown) to determine a mass flow rate of the indicator fluid from the volumetric measurement of the supply flow meter 34d.” And [0041] “FIG. 3D illustrates detection of cement loss during cementing” And [0046] “The PLC 25 may use the mass balance to monitor for formation fluid 130f entering the annulus 110 (FIG. 3C) or cement slurry 130c (or return fluid) entering the formation 104b (FIG. 3D). Upon detection of either event, the PLC 25 may take remedial action, such as tightening the choke 23 in response to detection of formation fluid 130f entering the annulus 110 and relaxing the choke in response to cement 130c entering the formation 104b.”).

Regarding claim 13, the references teach the method of claim 12. Hannegan further teaches simulated pumping rate of the drilling fluid and the cement pumped out of the wellbore ([0043] “During the cementing operation, the PLC 25 may execute a real time simulation of the cementing operation in order to predict the actual BHP from measured data, such as manifold pressure from sensor 35c, cement pump flow rate from flow meter 34c, wellhead pressure from sensor 35r, and returns flow rate from the flow meter 34r.”).
Hannegan does not appear to explicitly disclose simulated pre-operation pumping parameters.
However, Abbassian further teaches simulated pre-operation pumping parameters (And [0027] “In a further embodiment, the system comprises a Cementing Console used to manage and monitor cement jobs within the wellbore. It may comprise a configuration screen and at least four widgets (e.g., Frequency Analysis, Plan Tracking, Pumping Stage, and 2D Wellbore Schematic), which allow the user to monitor fluid displacement, densities, pressure, and pump plans in real-time, and compare the real-time data to a cementing plan.” And [0182] “A new Cementing Console configuration can be created in the manner described above for smart agent configuration. In one exemplary embodiment, the user creates the new configuration by right clicking on the "Cementing Console" node in the system map, and selecting "Add" 390, as shown in FIG. 31. This brings up the wellbore selector dialog window, as seen in FIG. 32, where the user selects the wellbore in which the cement job is to be performed.” And [00186] “Clicking the "Create New Cement Plan" button 420 enables the user to create and configure the cement plan, and also configure the cementing smart agent. The cement plan is configured in the "cement component" section 422 of the configuration screen, as seen in FIG. 36.” And [0195] “Once the user has configured all stages of the cementing job, the validate button is used to check all of the entries to ensure validity.” And [0199] “The Frequency Analysis Widget allows the user to do a frequency distribution of data in real-time by monitoring the density of the various fluids that are pumped during the cement job, and measuring those densities against planned densities 468.” And [0201] “The Plan Tracking Widget allows the user to compare real-time data curves against planned curves.”).

Regarding claim 14, the references teach the method of claim 11. Hannegan further teaches providing cementing equipment at the wellsite, the cement equipment comprising a casing, a rig pump, a cement pump, and sensors ([0012] “FIG. 1 illustrates a terrestrial drilling system in a casing cementing mode, according to one embodiment of the present invention.” And [0023] “FIG. 1 illustrates a terrestrial drilling system 1 in a casing cementing mode, according to one embodiment of the present invention. The drilling system 1 may include a drilling rig 1r, a fluid handling system 1f, and a pressure control assembly (PCA) 1p. The drilling rig 1r may include a derrick 2 having a rig floor 4 at its lower end having an opening 6 through which a casing adapter 7 extends downwardly into the PCA 1p. The PCA 1p may be connected to a wellhead 21. The wellhead 21 may be mounted on an outer casing string 101 which has been deployed into a wellbore 100 drilled from a surface 104s of the earth and cemented 102 into the wellbore. The casing adapter 7 may include a seal head (not shown) for engaging an inner casing string 105 which has been deployed into the wellbore 100 and is ready to be cemented into place. The casing adapter 7 may also be connected to a cementing head 10.” And [0030] “The fluid system if may include one or pumps 30a,m,c.” And [0031] “The returns 34r and cement 34c flow meters may each be a mass flow meter, such as a Coriolis flow meter, and may each be in data communication with the PLC 25.”).

Regarding claim 15, Hannegan teaches a method for performing an integrated cementing operation at a wellsite, the wellsite having a wellbore extending into a subterranean formation ([0023] “FIG. 1 illustrates a terrestrial drilling system 1 in a casing cementing mode, according to one embodiment of the present invention. The drilling system 1 may include a drilling rig 1r, a fluid handling system 1f, and a pressure control assembly (PCA) 1p. The drilling rig 1r may include a derrick 2 having a rig floor 4 at its lower end having an opening 6 through which a casing adapter 7 extends downwardly into the PCA 1p. The PCA 1p may be connected to a wellhead 21. The wellhead 21 may be mounted on an outer casing string 101 which has been deployed into a wellbore 100 drilled from a surface 104s of the earth and cemented 102 into the wellbore.”), the method comprising: 
pumping fluid into the wellbore at an input flow rate; measuring a return flow rate of the fluid as the fluid flows out of the wellbore ([0031] “The returns 34r and cement 34c flow meters may each be a mass flow meter, such as a Coriolis flow meter, and may each be in data communication with the PLC 25. The cement flow meter 35c may be connected between the cement pump 30c and the cementing manifold 18 and may be operable to monitor a flow rate of the cement pump. The returns flow meter 34r may be connected between the choke 23 and the shale shaker 33 and may be operable to monitor a flow rate of return fluid.”);
defining a loss zone within the wellbore, the loss zone having an upper zone limit and a lower zone limit ([0042] “The PLC 25 may be programmed to operate the choke 23 so that a target bottomhole pressure (BHP) is maintained in the annulus 110 during the cementing operation. The target BHP may be selected to be within a window defined as greater than or equal to a minimum threshold pressure, such as pore pressure, of the lower formation 104b and less than or equal to a maximum threshold pressure, such as fracture pressure, of the lower formation, such as an average of the pore and fracture BHPs. Alternatively, the minimum threshold may be stability pressure and/or the maximum threshold may be leakoff pressure. Alternatively, threshold pressure gradients may be used instead of pressures and the gradients may be at other depths along the lower formation 104b besides total depth, such as the depth of the maximum pore gradient and the depth of the minimum fracture gradient.” And [0076] “The PLC 25 may compare each parameter to a known benchmark for evaluating the integrity of the cured cement bond. Additionally, the PLC 25 may plot the parameters against cure time and graphically display the parameters for manual evaluation. The PLC 25 may superimpose plots for a particular parameter at the various depths of the sensors 161a-f with the benchmark” And [0138] “The PLC 25 may then monitor the curing of the cement 130c and/or display the data for an operator to do so.”) ;
simulating the return flow rate based on the input flow rate ([0043] “During the cementing operation, the PLC 25 may execute a real time simulation of the cementing operation in order to predict the actual BHP from measured data, such as manifold pressure from sensor 35c, cement pump flow rate from flow meter 34c, wellhead pressure from sensor 35r, and returns flow rate from the flow meter 34r.”); and
generating a rate of the fluid loss from the loss zone such that the simulated return flow rate equals the measured return flow rate ([0043] “The PLC may then compare the predicted BHP to the target BHP and adjust the choke accordingly.” And [0046] “The PLC 25 may use the mass balance to monitor for formation fluid 130f entering the annulus 110 (FIG. 3C) or cement slurry 130c (or return fluid) entering the formation 104b (FIG. 3D). Upon detection of either event, the PLC 25 may take remedial action, such as tightening the choke 23 in response to detection of formation fluid 130f entering the annulus 110 and relaxing the choke in response to cement 130c entering the formation 104b. The PLC 25 may also alert an operator to reduce a flow rate of the respective pump and reduce the target BHP in response to detection of fluid egress into the formation.” And [0048] “FIG. 3G illustrates detection of cement loss during curing.”).
Hannegan does not appear to explicitly teach generating a rate of the fluid loss from the loss zone such that the simulated return flow rate equals the measured return flow rate.
However, Abbassian teaches generating a rate of the fluid loss from the loss zone such that the simulated return flow rate equals the measured return flow rate ([0018] “The system thus allows personnel at the well site to monitor the well site operation in real time, and respond to changes or uncertainties encountered during the operation. The response may include comparing the real time data to the current well plan, and modifying the well plan.” [0028] “More particularly, the console aggregates and presents the data in manner to assist a user to visualize and interpret the data, and identify and predict fluid gains and losses during operations.”)
Hannegan and Abbassian are analogous art because they are from the same field of endeavor of managing wellsite operations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid loss detection and simulation method disclosed by Hannegan with the fluid loss prediction disclosed by Abbassian.


Regarding claim 16, the references teach the method of claim 15. Hannegan further teaches deploying a casing into the wellbore and securing the casing in the wellbore with the fluid pumped into the wellbore ([0007] “a method of cementing a tubular string in a wellbore includes: deploying the tubular string into the wellbore; pumping cement slurry into the tubular string; launching a cementing plug after pumping the cement slurry; propelling the cementing plug through the tubular string, thereby pumping the cement slurry through the tubular string and into an annulus formed between the tubular string and the wellbore; and controlling flow of fluid displaced from the wellbore by the cement slurry to control pressure of the annulus”).

Regarding claim 17, the references teach the method of claim 15. Hannegan further teaches wherein the measuring comprises at least one of measuring the return flow rate with a flow meter, measuring the return flow rate with a paddle meter, and generating the return flow rate from an active tanks volume change (0031] “The returns 34r and cement 34c flow meters may each be a mass flow meter, such as a Coriolis flow meter, and may each be in data communication with the PLC 25. The cement flow meter 35c may be connected between the cement pump 30c and the cementing manifold 18 and may be operable to monitor a flow rate of the cement pump. The returns flow meter 34r may be connected between the choke 23 and the shale shaker 33 and may be operable to monitor a flow rate of return fluid.”).

Regarding claim 18, the references teach the method of claim 15. Hannegan further teaches controlling pressure in the wellbore between a fracture pressure and a pore pressure by controlling a surface back-pressure of the wellbore ([0010] “choking the flow of returns such that a bottomhole pressure corresponds to a target pressure, wherein the target pressure is greater than or equal to a pore pressure and less than a fracture pressure of an exposed formation adjacent to the wellbore” And [0027] “The choke 23 may be connected to an outlet port 210 (FIG. 3B) of the wellhead 21. The choke 23 may be fortified to operate in an environment where return fluid may include solids, such as cuttings. The choke 23 may include a hydraulic actuator operated by a programmable logic controller (PLC) 25 via a hydraulic power unit (HPU) (not shown) to maintain backpressure (FIG. 3A) in the wellhead 21.” And [0043] “During the cementing operation, the PLC 25 may execute a real time simulation of the cementing operation in order to predict the actual BHP from measured data, such as manifold pressure from sensor 35c, cement pump flow rate from flow meter 34c, wellhead pressure from sensor 35r, and returns flow rate from the flow meter 34r. The PLC may then compare the predicted BHP to the target BHP and adjust the choke accordingly.”).

Regarding claim 19, the references teach the method of claim 15. Hannegan further teaches measuring the real-time pumping parameters of the drilling fluid and the cement pumped into the wellbore according to the pumping sequences ([0031] “The returns 34r and cement 34c flow meters may each be a mass flow meter, such as a Coriolis flow meter, and may each be in data communication with the PLC 25. The cement flow meter 35c may be connected between the cement pump 30c and the cementing manifold 18 and may be operable to monitor a flow rate of the cement pump. The returns flow meter 34r may be connected between the choke 23 and the shale shaker 33 and may be operable to monitor a flow rate of return fluid.” And [0041] “FIG. 3A illustrates operation of the PLC 25 during the casing cementing operation. FIG. 3B illustrates monitoring of the cementing operation. FIG. 3C illustrates detection of formation influx during cementing. FIG. 3D illustrates detection of cement loss during cementing”);
during the measuring, simulating real-time pumping parameters for each of the pumping sequences based on the measured real-time pumping parameters ([0043] “During the cementing operation, the PLC 25 may execute a real time simulation of the cementing operation in order to predict the actual BHP from measured data, such as manifold pressure from sensor 35c, cement pump flow rate from flow meter 34c, wellhead pressure from sensor 35r, and returns flow rate from the flow meter 34r.”); and
comparing the real-time simulated pumping parameters with the pre-operation simulated pumping parameters ([0043] “The PLC may then compare the predicted BHP to the target BHP and adjust the choke accordingly.”).
Hannegan does not appear to explicitly disclose simulating a cementing operation for the wellsite, the simulated cementing operation comprising pumping sequences for selectively pumping drilling fluid and cement into the wellbore according to pre-operation simulated pumping parameters.
A "well plan" specifies a number of parameters for drilling a well, and is developed, in part, based on a geological model. A geological model of various sub-surface formations is generated by a geologist from a variety of sources, including seismic studies, data from wells drilled in the area, core samples, and the like.” And [0027] “In a further embodiment, the system comprises a Cementing Console used to manage and monitor cement jobs within the wellbore. It may comprise a configuration screen and at least four widgets (e.g., Frequency Analysis, Plan Tracking, Pumping Stage, and 2D Wellbore Schematic), which allow the user to monitor fluid displacement, densities, pressure, and pump plans in real-time, and compare the real-time data to a cementing plan.” And [0182] “A new Cementing Console configuration can be created in the manner described above for smart agent configuration. In one exemplary embodiment, the user creates the new configuration by right clicking on the "Cementing Console" node in the system map, and selecting "Add" 390, as shown in FIG. 31. This brings up the wellbore selector dialog window, as seen in FIG. 32, where the user selects the wellbore in which the cement job is to be performed.” And [00186] “Clicking the "Create New Cement Plan" button 420 enables the user to create and configure the cement plan, and also configure the cementing smart agent. The cement plan is configured in the "cement component" section 422 of the configuration screen, as seen in FIG. 36.” And [0195] “Once the user has configured all stages of the cementing job, the validate button is used to check all of the entries to ensure validity.” And [0201] “The Plan Tracking Widget allows the user to compare real-time data curves against planned curves.”).
Hannegan and Abbassian are analogous art because they are from the same field of endeavor of managing wellsite operations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cementing operation method disclosed by Hannegan with the cement job planning disclosed by Abbassian.
 One of ordinary skill in the art would have been motivated to make this modification in order to monitor fluid displacement, densities, pressure, and pump plans in real-time, and compare the real-time data to a cementing plan (Abbassian [0027]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2128          

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128